Case: 18-60024      Document: 00514812329         Page: 1    Date Filed: 01/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 18-60024                              FILED
                                  Summary Calendar                      January 28, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
SANTOS LEONIDAS NAVARRO,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 663 522


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Santos Leonidas Navarro, a native and citizen of El Salvador, moved the
Board of Immigration Appeals (BIA) to reopen removal proceedings. The BIA
denied Navarro’s motion, finding that Navarro failed to demonstrate his prima
facie entitlement to asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Navarro specifically challenges the BIA’s
conclusion that he did not identify a cognizable particular social group.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60024     Document: 00514812329     Page: 2   Date Filed: 01/28/2019


                                  No. 18-60024

      We review the BIA’s denial of a motion to reopen under a “highly
deferential abuse-of-discretion standard.” Ramos-Lopez v. Lynch, 823 F.3d
1024, 1026 (5th Cir. 2016). The BIA’s legal conclusions are considered de novo,
and its factual findings are affirmed unless “the evidence compels” otherwise.
Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).             “The
petitioner has the burden of showing that the evidence is so compelling that no
reasonable factfinder could reach a contrary conclusion.” Id. at 518 (internal
quotation marks and citation omitted).
      Navarro fails to carry that burden. As an initial matter, he did not
“clearly indicate the exact delineation of any particular social group(s) to which
[he] claims to belong.” Matter of W-Y-C, 27 I. & N. Dec. 189, 191 (BIA 2018)
(internal quotation marks and citation omitted)). For the first time on appeal,
Navarro identifies three particular social groups: Salvadorans returning from
the United States and perceived to be wealthy, “familial membership,” and
parents of disabled children.
      A particular social group must have “social visibility,” meaning that
“members of a society perceive those with the characteristic in question as
members of a social group,” and “particularity,” meaning it “can accurately be
described in a manner sufficiently distinct that the group would be recognized,
in the society in question, as a discrete class of persons.” Orellana-Monson,
685 F.3d at 519 (citations omitted). The BIA considered only the first one (i.e.,
Salvadorans returning from the United States and perceived to be wealthy)
and correctly held that group fails the particularity requirement. See, e.g.,
Gonzalez-Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016).
      The BIA did not address the second or third groups that Navarro
identifies in his brief. Accordingly, this court lacks jurisdiction to consider
Navarro’s asylum claim to the extent it is based on these groups. See Omari v.



                                        2
    Case: 18-60024      Document: 00514812329      Page: 3   Date Filed: 01/28/2019


                                   No. 18-60024

Holder, 562 F.3d 314, 318 (5th Cir. 2009) (requiring an alien to exhaust all
administrative remedies available as of right before this court may review a
final order) (citing 8 U.S.C. § 1252(a)(1), (d)(1)).
      Last, the news articles and U.S. State Department report of conflict
between the government and gangs in El Salvador cannot establish that “it is
more likely than not” Navarro would be tortured if removed to El Salvador.
See 8 C.F.R. § 208.16(c)(2). That evidence is “too general” to support a finding
that Navarro, specifically, would be tortured and that torture would involve
“sufficient state action.” Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017)
(internal quotation and citation omitted).
      Accordingly, Navarro’s petition for review is DENIED in part and
DISMISSED in part.




                                          3